Citation Nr: 0400669	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to licensing and certification testing fee 
reimbursement under 38 U.S.C.A. Chapter 30 educational 
assistance benefits prior to September 3, 2001.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty for over twenty years 
beginning in July 1969.  He has been receiving Chapter 30 
educational assistance benefits since 1992 under Title 38 of 
the United States Code.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal, stating that the veteran had not filed his 
request for reimbursement in a timely fashion.

The Board notes that the veteran requested representation by 
the Veterans of Foreign Wars of the United States in his 
January 2003 VA Form 9, Appeal to Board of Veterans' Appeals, 
but his file has not been forwarded to that service for 
comment.  Because the benefits requested by the veteran may 
be granted in full, the Board does not find that this matter 
should be remanded for a representative to review the matter 
and comment as such a course of action would unduly delay the 
veteran's appeal.


FINDINGS OF FACT

1.  The veteran took a certification test to become a 
Certified Financial Planner on July 20 and July 21, 2001.  
The cost of the test was $450.00.

2.  The veteran filed a claim for reimbursement of the test 
fee for the Certified Financial Planner examination on 
September 3, 2002.

3.  The veteran is entitled to the reimbursement of approved 
licensing and certification test fees through the end of his 
period of eligibility for Chapter 30 educational assistance 
benefits.


CONCLUSION OF LAW

Criteria for reimbursement of licensing and certification 
testing fees under 38 U.S.C.A. Chapter 30 educational 
assistance benefits were met prior to September 3, 2001.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. § 21.7050(a) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003), which invalidated portions of the implementing 
regulations.  Following a complete review of the record, the 
Board finds that the development of this claim has not 
proceeded in accordance with the provisions of the law and 
regulations in that the veteran was not provided proper 
notice under the VCAA.  The evidence of record, however, 
allows for a complete grant of benefits sought and the 
veteran will not be prejudiced by the Board's issuance of a 
decision at this time notwithstanding the procedural defect.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Chapter 30, Title 38 of the United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  38 C.F.R. Section 21.7050(a) sets out a ten-year 
time limitation for Chapter 30 educational assistance 
benefits.  The time limitation begins to run on the date of 
the veteran's last discharge or release from a period of 
active duty of ninety days or more of continuous service.  

The evidence of record shows that the veteran began service 
in July 1969 and began receiving Chapter 30 education 
assistance benefits in 1992.  The veteran asserts in his VA 
Form 9 that he served honorably in the United States Army for 
twenty-three years.  The veteran's DD Form 214 is not 
associated with his claims folder; however, for the sake of 
argument, the Board will assume that the veteran's Chapter 30 
educational assistance eligibility began in 1992.  As a 
consequence, his benefits-eligibility period ran through some 
time in 2002.

The veteran submitted an application for reimbursement of a 
testing fee for a Certified Financial Planner examination 
taken on July 20 and 21, 2001.  This application was received 
by the RO on September 3, 2002.  The veteran requested 
reimbursement of the $450.00 test fee and no other expenses.

The RO denied the veteran's request for reimbursement, 
stating that he had not filed his claim within one year of 
taking the examination.  In the statement of the case, the RO 
referenced 38 C.F.R. Section 21.4131(a) as its authority for 
denying the claim and never mentioned whether or not the 
veteran's Chapter 30 eligibility status had changed as of the 
time he took the test in July 2001.

A review of 38 C.F.R. Section 21.4131(a) shows that this 
regulation speaks to the commencing date for payment of an 
award of educational assistance under Chapter 32, Title 38 of 
the United States Code.  Furthermore, the limitations placed 
on payment of benefits found in 38 C.F.R. Section 21.4131 are 
for educational courses and not for reimbursement of test 
fees.

The only limitations placed upon payment of licensing and 
certification testing fees for recipients of Chapter 30 
educational assistance benefits appears to be the delimiting 
date of eligibility for Chapter 30 benefits as a whole.  The 
regulations do not contain a separate set of provisions for 
applying for and receiving a variation of Chapter 30 
educational assistance.  As such, because it appears that the 
veteran's Chapter 30 eligibility extends to at least 2002, 
the Board finds that the veteran is entitled to reimbursement 
of licensing and certification testing fees under 38 U.S.C.A. 
Chapter 30 through his delimiting date for licensing and 
certification tests approved by VA.

ORDER

Reimbursement of fees for licensing and certification tests 
approved by VA through the veteran's period of eligibility 
for Chapter 30 educational assistance benefits is granted 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



